Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John D. Russell on July 21, 2021.
CLAIMS
The limitations of claim 17 are incorporated into the independent claims 1, 14, and 15, as a result claim 17 is canceled.
Claim 1, line 11 currently reads
“the first fluid pump to cause the fluid to be pressurized to a first pressure.”
Claim 1, line 11-15 is amended to read
- -the first fluid pump to cause the fluid to be pressurized to a first pressure; and
wherein the first fluid pump includes a reciprocating piston reciprocating in an axial direction relative to the housing and at least one cam follower and wherein the at least one cam follower is hemispherically-shaped and is positioned within a wall of the channel.- -
Claim 14, line 13 currently reads

Claim 14, line 13-17 is amended to read
- - wherein the channel circumferentially extends around the axis; and
wherein the first fluid pump includes a reciprocating piston reciprocating in an axial direction relative to the housing and at least one cam follower and wherein the at least one cam follower is hemispherically-shaped and is positioned within a wall of the channel.- -
Claim 15, lines 9-11 currently reads
“housing and configured to move therein when the housing rotates; and 
wherein the channel circumferentially extends around an axis of rotation of the housing.”
Claim 15, line 9-15 is amended to read
- - housing and configured to move therein when the housing rotates; 
wherein the channel circumferentially extends around an axis of rotation of the housing; and
wherein the first fluid pump includes a reciprocating piston reciprocating in an axial direction relative to the housing and at least one cam follower and wherein the at least one cam follower is hemispherically-shaped and is positioned within a wall of the channel.- -


REASONS FOR ALLOWANCE
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims 1, 14, and 15 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1, 14 and 15 disclose a housing (12) that rotates about an axis with a fluid pump (10) that is activated periodically by a movable element (40) enclosed within a channel of the housing (38) wherein the channel extends around the axis.  The fluid pump (10) includes a reciprocating piston (52) reciprocating in an axial direction relative to the housing and a hemispherically-shaped cam follower (46, fig 2) is positioned within a wall of the channel.
Gau (USPAP 2017/0113500) discloses an air pump mounted on the rim of a tire (fig 3) in a channel (formed by 22, fig 3) with a fluid pump (41 and 42) driven by a cam (88) that actuates the pump as the tire rotates. However, Gau does not disclose the pump being only periodically driven, the piston reciprocating in an axial direction relative to the housing, and a hemispherically-shaped cam follower positioned within a wall of the channel.
Schulte (USPN 8,479,791) discloses an air pump (100, fig 4) with a movable cam (180, fig 6a) activated periodically by a movable element (70).  However, Schulte does not disclose a channel, the piston reciprocating in an axial direction relative to the housing, and a hemispherically-shaped cam follower positioned within a wall of the channel.
Hinque (USPAP 2016/0167465) discloses an air pump (fig 1) placed within the rim (11) of a tire.  The pump having a housing with a channel (portion of 11) with a movable element (70, fig 9) in the channel wherein the movable element actuates the 
Olney (USPN 5,934,882) discloses an air pump (fig 4) placed within a tire.  The pump having a movable element (88) that periodically actuates a cam (94) moving in a channel (channel in fig 4 that 88 moves in). However, Olney does not disclose a piston, the channel circumferentially extending around an axis of rotation of the housing, reciprocating in an axial direction relative to the housing, and a hemispherically-shaped cam follower positioned within a wall of the channel.
Richardson (WO2012/012617) discloses an air pump (fig 5B).  The pump having a movable element (500) moving in a channel (900) that periodically actuates a diaphragm (200).  However, Richardson does not disclose a piston, reciprocating in an axial direction relative to the housing, and a hemispherically-shaped cam follower positioned within a wall of the channel.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1, 14, and 15 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C. W. N./
Examiner, Art Unit 3746
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746